Exhibit 10.9

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into effective as of
November 13, 2006, (the “Effective Date”) by and between AMERIPATH, INC., a
Delaware corporation (the “Company”), and PHILIP A. SPENCER (hereinafter, the
“Executive”).

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Executive and the Company agree as follows:

1. Employment.

1.1 Employment and Term. During the Term of Employment, the Company hereby
agrees to employ the Executive and the Executive hereby agrees to serve the
Company on the terms and conditions set forth herein.

1.2 Duties of Executive. During the Term of Employment, the Executive shall
serve as the President, Anatomic Pathology Services of the Company, shall
faithfully and diligently perform all services as may be assigned to him by the
Chairman and Chief Executive Officer of the Company (the “CEO”), or the CEO’s
designee, and shall exercise such power and authority as may from time to time
be delegated to him by the CEO. The Executive shall devote his full time and
attention to the business and affairs of the Company, render such services to
the best of his ability, and use his reasonable best efforts to promote the
interests of the Company. The Executive shall comply with the Company’s
employment policies and practices generally applicable to its executive
officers.

2. Term of Employment. The initial term of employment under this Agreement (the
“Initial Term”), shall commence upon the Effective Date and shall terminate upon
the second anniversary of the Effective Date, unless terminated prior thereto in
accordance with Section 5 hereof. Upon expiration of the Initial Term, this
Agreement will automatically continue in effect for additional one (1) year
terms unless notice of non-renewal is given at least 90 days prior to the
expiration of the Initial Term or any renewal term thereafter (such Initial Term
and/or renewal term referred to herein as the “Term of Employment”).

3. Compensation.

3.1 Base Salary. During the Term of Employment, the Executive shall receive a
base salary at the annual rate of $250,000 (the “Base Salary”), with such Base
Salary payable in installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes. The Base Salary
shall be reviewed at least annually in accordance with the Company’s normal
review process.

3.2 Bonuses.

a. For each calendar year during the Term of Employment (the “Bonus Period”),
the Board shall establish a bonus



--------------------------------------------------------------------------------

pool from which the Executive shall be eligible to receive an annual bonus
potentially equal to fifty percent (50%) of the Executive’s Base Salary (the
“Bonus Payment”), to be determined by the Board (or any Committee thereof) and
based upon the satisfaction by the Executive and/or the Company of the goals
(the “Goals”), to be established by the Company each calendar year during the
Term of Employment. Notwithstanding the foregoing, in the event that the Goals
are either exceeded or not fully achieved for a Bonus Period, the Executive may
be eligible to receive a Bonus Payment in an amount in excess of or less than
such 50% target, subject to a maximum payment equal to 75% of the Executive’s
Base Salary.

b. The Company and Executive agree that Executive shall receive a bonus payment
in March 2007 (at the same time bonus payments are generally paid to AmeriPath
executives) in an amount equal to $136,000. Such bonus payment shall be reduced
by any performance bonus payments actually received by Executive from his
previous employer at the time of his termination. This bonus payment shall be
payable in full to Executive in March 2007 (or earlier, as provided for in this
Agreement) in any and all circumstances - without regard to Executive’s
employment status with the Company at that time.

c. Two years from the Effective Date, provided Executive is then employed by the
Company (or any successor in interest to the Company), Executive shall be
entitled to receive a Bonus Payment equal to $250,000 plus interest at the
annual rate of six percent (6%) from the Effective Date (the “Signing Bonus”).
The Signing Bonus shall be paid in the first regular payroll cycle following the
second anniversary of the Effective Date of this Agreement. Notwithstanding the
foregoing, if Executive’s employment is terminated pursuant to paragraphs 5.2,
5.3, 5.4 or 5.6 below, prior to the payment of the Signing Bonus then Company
shall pay Executive the pro rata portion of the Signing Bonus earned by
Executive as of the date of such termination. The amount of the Signing Bonus
earned by Executive as of the date of termination shall be calculated by
dividing the number of days that have passed since the Effective Date by 730;
multiplying that number by $250,000; and then adding interest at the annual rate
of six percent (6%) from the Effective Date.

4. Expense Reimbursement and Other Benefits.

4.1 Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company.

4.2 Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executive personnel, including savings, stock option programs,
pension, profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans. Company agrees
to reimburse Executive for all health insurance premiums paid by him in order to
maintain complete health insurance coverage for him and his family until such
time as he and his family become eligible to participate in Company’s plan. To
the extent that waiting periods can be waived by the Company for any or all
benefit and/or compensation plans offered by Company, Company agrees to waive
such waiting periods so that Executive can participate in such plans
immediately.

4.3 Other Benefits. The Executive shall accrue up to four (4) weeks of paid
vacation each calendar year during the Term of

 

- 2 -



--------------------------------------------------------------------------------

Employment, to be taken at such times as the Executive and the Company shall
mutually determine and provided that no vacation time shall significantly
interfere with the duties required to be rendered by the Executive hereunder.
Any accrued vacation time not taken by Executive during any calendar year may be
carried forward into any succeeding calendar year. Notwithstanding the
foregoing, in no event shall the Executive’s accrued vacation time exceed four
(4) weeks at any point in time. The Executive shall receive such additional
benefits, if any, as the Board of the Company shall from time to time determine.

4.4 Relocation Expenses. The Company shall pay all pre-approved reasonable
moving expenses to relocate the Executive and his family from Overland Park,
Kansas, to the Dallas, Texas area. In connection therewith, it is agreed that
the Company shall pay all sales and closing costs (including without limitation
any and all real estate commissions) associated with the sale of the Executive’s
current home in Overland Park. Without limiting the foregoing, such reasonable
moving expenses shall include the cost of hiring a reputable professional moving
company to pack, transport, store (if necessary), and unload Executive’s
family’s possessions at Executive’s new residence in the Dallas, Texas area.
Company shall also reimburse Executive for up to one percentage point paid by
him in securing a mortgage for Executive’s new residence in the Dallas, Texas
area. All payments and/or reimbursements as they may be, which are made by the
Company pursuant to this paragraph, shall be “grossed-up” such that Executive
incurs no unreimbursed tax liability as a result of Company’s making of such
payments.

4.5. Stock Option. In further consideration for the Employee’s execution of this
Agreement and his continuing employment with the Company, the Company shall
grant to Employee, concurrent with the commencement of his employment, a
one-time option to acquire 200,000 shares of AmeriPath Group Holdings, Inc.
(“Holdings”) Common Stock, $.001 par value (the “Option”), pursuant to Holding’s
Stock Option Plan (the “Plan”). The exercise price per share of the Holdings
shares subject to this Option shall be the fair market value of Holdings Common
Stock on the date of grant. Except as otherwise set forth in, and subject to the
terms and conditions of, the Plan, this Option shall have a five year vesting
period with 20% vesting on each anniversary of the date of grant. The Option is
not transferable except upon death and is exercisable only by the Employee (or
the holder of the option after Executive’s death). During the Term of
Employment, at least annually, Executive shall be eligible to receive additional
stock option grants provided by the Company as the Board of Directors of the
Company (or any Committee thereof) shall from time to time determine.

5. Termination.

5.1 Termination for Cause. The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, for Cause
as defined below. For purposes of this Agreement, the term “Cause” shall mean
(i) an action or omission of the Executive which constitutes a willful and
material breach of, or willful and material failure or refusal (other than by
reason of his disability or incapacity) to perform his duties under, this
Agreement which is not cured within thirty (30) days after receipt by the
Executive of written notice of same, (ii) fraud, embezzlement, misappropriation
of funds, breach of trust or material violation of the AmeriPath Code of Ethics
in connection with the Executive’s services under the Employment Agreement or
with respect to the Company, (iii) a conviction or indictment of the Executive
for, or entering into a plea of nolo contendere by the Executive with respect
to, a felony or any crime which involves dishonesty, fraud, embezzlement,
misappropriation of funds or breach of trust, or (iv) gross negligence, reckless
or willful misconduct by the Executive in connection with the performance of the
Executive’s duties hereunder, which the Board in its reasonable discretion deems
to be good and sufficient cause to terminate the Executive’s employment with the
Company. Any termination for Cause shall be made by notice in writing to the
Executive, which

 

- 3 -



--------------------------------------------------------------------------------

notice shall set forth in reasonable detail all acts or omissions upon which the
Company is relying for such termination. Upon any termination pursuant to this
Section 5.1, the Company shall (a) pay to the Executive any accrued and unpaid
Base Salary through the date of termination; and (b) if the bonus set forth in
Section 3.2(b) has not already been paid, pay that bonus to Executive at that
time in full. Upon any termination effected and compensated pursuant to this
Section 5.1, the Company shall have no further liability hereunder (other than
for reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and payment of
compensation for accrued and unused vacation days).

5.2 Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate the Term of Employment, if the Executive
shall become entitled to benefits under the Company’s long term disability plan
as then in effect. The Board shall have sole discretion based upon competent
medical advice to determine whether the Executive is or continues to be
disabled. Upon any termination pursuant to this Section 5.2, the Company shall
(i) pay to the Executive any accrued and unpaid Base Salary and Bonus Payment,
through the effective date of termination specified in such notice, (ii) pay the
COBRA premiums for the Executive’s medical and dental insurance coverage in
effect on the termination date, for a period of twelve (12) months following the
termination of the Executive’s employment with the Company, and (iii) if the
bonuses set forth in paragraphs 3.2(b) and 3.2(c) have not already been paid,
pay Executive those bonuses at that time in amounts determined in accordance
with the terms of such provisions. Upon any termination effected and compensated
pursuant to this Section 5.2, the Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 4.1, and payment of compensation for accrued and unused vacation
days).

5.3 Death. Upon the death of the Executive during the Term of Employment, the
Company shall (i) pay to the estate of the deceased Executive any accrued and
unpaid Base Salary and Bonus Payment, through the Executive’s date of death, and
(ii) if the bonuses set forth in paragraphs 3.2(b) and 3.2(c) have not already
been paid, pay Executive those bonuses at that time in amounts determined in
accordance with the terms of such provisions. Upon any termination effected and
compensated pursuant to this Section 5.3, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 4.1, and payment of compensation for accrued and unused
vacation days). Notwithstanding the foregoing, the Company shall pay the COBRA
payments for the Executive’s spouse and dependents for a period of three
(3) months following the Executive’s death.

5.4 Termination Without Cause. At any time the Company shall have the right to
terminate the Term of Employment by written notice to the Executive. Upon any
termination pursuant to this Section 5.4, the Company shall (i) pay to the
Executive any accrued and unpaid Base Salary and Bonus Payment, through the date
of termination specified in such notice, (ii) continue to pay the Executive’s
Base Salary for a period equal to the later of (A) twelve (12) months following
the termination of the Executive’s employment with the Company, or (B) through
the second anniversary of the date of this Agreement, in the manner and at such
times as the Base Salary otherwise would have been payable to the Executive,
(iii) pay the COBRA premiums for the Executive’s medical and dental insurance
coverage in effect on the termination date, for a period equal to the later of
(A) twelve (12) months following the termination of the Executive’s employment
with the Company, or (B) through the second anniversary of the date of this
Agreement, and (iv) if the bonuses set forth in paragraphs 3.2(b) and 3.2(c)
have not already been paid, pay Executive those bonuses at that time in amounts
determined in accordance with the terms of such provisions. Company shall also
be liable to Executive for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 4.1, and payment of compensation for accrued and unused vacation
days). In addition to the foregoing, in the event that Company terminates
Executive pursuant to this paragraph 5.4, the restrictive covenants contained in
Section 6.1 below shall be null and void and of no further effect as to
Executive.

 

- 4 -



--------------------------------------------------------------------------------

5.5 Termination by Executive Without Good Reason.

a. Notwithstanding the Term of Employment, the Executive shall at all times have
the right, by written notice of not less than ninety (90) days to terminate his
employment with the Company.

b. Upon termination of Executive’s employment with the Company pursuant to this
Section 5.5, the Company shall (i) pay to the Executive any accrued and unpaid
Base Salary through the effective date of termination specified in such notice;
and (ii) if the bonus set forth in Section 3.2(b) has not already been paid, pay
that bonus at that time in full. Upon any termination effected and compensated
pursuant to this Section 5.5, the Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 4.1, and payment of compensation for accrued and unused vacation
days).

5.6 Termination by Executive With Good Reason and Change of Control.

The Executive may elect to terminate this Agreement for Good Reason (as defined
below) in accordance with this Section 5.6 by providing written notice to the
Company promptly after any such qualifying event set forth below. For purposes
of this Agreement, the term “Good Reason” shall mean any of the following:
(i) the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities are not at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at the time this Agreement is executed; or (ii) a
“Triggering Transaction” occurs. For purposes of this Section 5.6, a “Triggering
Transaction” shall mean (i) approval by the shareholders of the Company (or its
parent company) of a reorganization, merger, consolidation or other form of
corporate transaction or series of transactions (other than an equity public
offering), in which persons who were the shareholders of the Company (or its
parent company) immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s (or parent
company’s) then outstanding voting securities, in substantially the same
proportions as their ownership immediately prior to such reorganization, merger,
consolidation or other transaction; (ii) a liquidation or dissolution of the
Company (or its parent company); (iii) the sale of all or substantially all of
the assets of the Company (or its parent company) unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned and not consummated; (iv) individuals who, as
of the date of this Agreement, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company) shall
be, for purposes of this Agreement, considered as though such person were a
member of the Incumbent Board; or (v) the acquisition (other than by or from the
Company) by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Securities Exchange Act”), of beneficial ownership within the meaning of
Rule 13-d promulgated under the Securities Exchange Act of 50% or more of either
the then outstanding shares of common stock or the

 

- 5 -



--------------------------------------------------------------------------------

combined voting power of the Company’s (or its parent company’s) then
outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by (a) the Company or its
subsidiaries, (b) any person, entity or “group” that as of the Effective Date of
this agreement owns beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act) of a Controlling Interest or
(iii) any employee benefit plan of the Company or its subsidiaries. In the event
of a termination by Executive for Good Reason, the Company shall (i) pay to the
Executive any accrued and unpaid Base Salary and Bonus Payment, through the date
of termination specified in such notice, (ii) continue to pay the Executive’s
then annual Base Salary for a period equal to the later of (A) twelve
(12) months following the termination of the Executive’s employment with the
Company, or (B) through the second anniversary of the date of this Agreement,
(iii) pay the COBRA premiums for the Executive’s medical and dental insurance
coverage in effect on the termination date, for a period equal to the later of
(A) twelve (12) months following the termination of the Executive’s employment
with the Company, or (B) through the second anniversary of the date of this
Agreement; and (iv) if the bonuses set forth in Sections 3.2(b) and 3.2(c) have
not already been paid, pay those bonuses at that time in amounts to be
determined in accordance with the terms of such provisions. Upon any termination
effected and compensated pursuant to this Section 5.6, the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 4.1, and payment of compensation for accrued and
unused vacation days).

5.7 Resignation. Upon any termination of employment pursuant to this Article 5,
the Executive shall be deemed to have resigned as an officer, and if he was then
serving as a director of the Company, as a director, and if required by the
Board, the Executive hereby agrees to immediately execute a resignation letter
to the Board.

5.8 Survival. The provisions of this Article 5 shall survive the termination of
this Agreement, as applicable.

6. Restrictive Covenants.

6.1 Non-competition. At all times while the Executive is employed by the Company
and except as set forth in paragraphs 5.4 above, for the period of time
following the termination of the Executive’s employment with the Company during
which Executive is receiving any payments from the Company pursuant to Article 5
above, the Executive shall not, directly or indirectly, engage in or have any
interest in any sole proprietorship, corporation, company, partnership,
association, venture or business or any other person or entity (whether as an
employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) competes with the Company’s business (for purposes of this Agreement,
any business that engages in the management or provision of anatomic, and/or
esoteric pathology diagnostic services {whether through physician practices,
laboratories, hospitals, medical or surgery centers or otherwise} shall be
deemed to compete with the Company’s business); provided that such provision
shall not apply to the Executive’s ownership of common stock of the Company or
the acquisition by the Executive, solely as an investment, of securities of any
issuer that are registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control of, more than five percent (5.0%) of any class of capital stock of such
corporation.

 

- 6 -



--------------------------------------------------------------------------------

6.2 Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to,
information concerning the Company’s financial condition, prospects, technology,
customers, suppliers, employees, employee compensation or benefits, employment
practices and methods of doing business) shall be deemed a valuable, special and
unique asset of the Company that is received by the Executive in confidence and
as a fiduciary, and Executive shall remain a fiduciary to the Company with
respect to all of such information. For purposes of this Agreement,
“Confidential Information” means information disclosed to the Executive or known
by the Executive as a consequence of or through the unique position of his
employment with the Company (including information conceived, originated,
discovered or developed by the Executive) prior to or after the date hereof, and
not generally or publicly known, about the Company or its business.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information to promote the best interests
of the Company or to the extent required by law.

6.3 Nonsolicitation of Employees and Customers. At all times while the Executive
is employed by the Company and for the two (2) year period immediately following
the termination of the Executive’s employment with the Company for any reason,
the Executive shall not, directly or indirectly, for himself or for or on behalf
of any other person, firm, corporation, partnership, association or other entity
(a) employ or attempt to employ or solicit the termination of employment of or
enter into any contractual arrangement with any employee or former employee of
the Company, unless such employee or former employee has not been employed by
the Company for a period in excess of six (6) months, and/or (b) call on,
solicit or be engaged to provide services to any of the actual or targeted
prospective customers or clients of the Company (or of its physician practices
or laboratories) on behalf of any person or entity in connection with any
business that competes with the Company’s business, nor shall the Executive make
known the names and/or addresses of such employees, customers or clients or any
information relating in any manner to the Company’s trade or business
relationships with such employees, customers or clients, other than in
connection with the performance of Executive’s duties under this Agreement.

6.4 Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.

6.5 Books and Records. All books, records, and accounts of the Company or
relating in any manner to the customers or clients of the Company, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
shall be the exclusive property of the Company and shall be returned immediately
to the Company on termination of the Executive’s employment hereunder or on the
Company’s request at any time.

 

- 7 -



--------------------------------------------------------------------------------

6.6 Definition of Company. Solely for purposes of this Article 6, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.

6.7 Acknowledgment by Executive. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Article 6 are reasonably
necessary to protect the legitimate business interests of the Company,
including, without limitation, the agreement by the Company to grant to
Executive access to confidential and proprietary information of the Company, and
(b) the restrictions contained in this Article 6 (including without limitation
the length of the term of the provisions of this Article 6) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive acknowledges and confirms that, because of the access
granted by the Company to its confidential and proprietary information, his
special knowledge of the business of the Company is such as would cause the
Company serious injury or loss if he were to use such ability and knowledge to
the benefit of a competitor or were to compete with the Company in violation of
the terms of this Article 6. The Executive further acknowledges that the
restrictions contained in this Article 6 are intended to be, and shall be, for
the benefit of and shall be enforceable by, the Company’s successors and
assigns.

6.8 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 6 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

6.9 Extension of Time. If the Executive shall be in violation of any provision
of this Article 6, then each time limitation set forth in this Article 6 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur.

6.10 Survival. The provisions of this Agreement which require or obligate the
Parties to take or refrain from any actions after the termination of this
Agreement, shall survive the termination of this Agreement, as applicable.

7. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Article 6 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Article 6
of this Agreement by the Executive or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.

8. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Dallas, Texas, in
accordance with the Rules of the American Arbitration Association then in effect
(except to the extent that the procedures outlined below differ from such
rules). Within thirty (30) days after written notice by either party has been
given that a dispute exists and that arbitration is required, each party must
select an arbitrator and those two arbitrators shall promptly, but in no event
later than thirty (30) days after their selection, select a third arbitrator.
The parties agree to act as expeditiously as possible to select arbitrators and
conclude the dispute. The selected arbitrators must render their decision in
writing. The cost and expenses of the

 

- 8 -



--------------------------------------------------------------------------------

arbitration and of enforcement of any award in any court shall be borne by the
non-prevailing party. If advances are required, each party will advance one-half
of the estimated fees and expenses of the arbitrators. Judgment may be entered
on the arbitrators’ award in any court having jurisdiction. Although arbitration
is contemplated to resolve disputes hereunder, either party may proceed to court
to obtain an injunction (and only an injunction) to protect its rights
hereunder, the parties agreeing that either could suffer irreparable harm by
reason of any breach of this Agreement. Pursuit of an injunction shall not
impair arbitration on all remaining issues.

9. Section 162(m) Limits. Notwithstanding any other provision of this Agreement
to the contrary, if and to the extent that any remuneration payable by the
Company to the Executive for any year would exceed the maximum amount of
remuneration that the Company may deduct for that year under Section 162(m)
(“Section 162(m)”) of the Code, payment of the portion of the remuneration for
that year that would not be so deductible under Section 162(m) shall, in the
sole discretion of the Board, be deferred and become payable at such time or
times as the Board determines that it first would be deductible by the Company
under Section 162(m), with interest at the “short-term applicable rate” as such
term is defined in Section 1274(d) of the Code. The limitation set forth under
this Section 10 shall not apply with respect to any amounts payable to the
Executive pursuant to Article 5 hereof.

10. Assignment. Neither party shall have the right to assign or delegate its
rights or obligations hereunder, or any portion thereof, to any other person
without the express written consent of the other party.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without reference to
principles of conflict of laws.

12. Notices: All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

The last known residential address of Executive as listed in the Company’s
employment records.

If to the Company:

AmeriPath, Inc.

7111 Fairway Drive, Suite 400

Palm Beach Gardens, FL 33404

Attention: Legal Department

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

13. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

 

- 9 -



--------------------------------------------------------------------------------

14. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area, which would cure such invalidity.

15. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

16. Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit or demands
arbitration for the collection of any damages resulting from, or the injunction
of any action constituting, a breach of any of the terms or provisions of this
Agreement, then the non-prevailing party in any such lawsuit or arbitration
shall pay all reasonable court costs, attorneys’ fees and expenses (including
expert witness fees) of the prevailing party.

17. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

18. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the Executive and their respective heirs, personal representatives,
legal representatives, successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.

19. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

21. Modification of Agreement. This Agreement may not be modified in any way
unless by a written instrument signed by both the Company and the Executive.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY:

AMERIPATH, INC.

By:  

/s/ Donald E. Steen

  Donald E. Steen   Chairman and Chief Executive Officer

EXECUTIVE:

/s/ Philip A. Spencer

Philip A. Spencer

 

- 11 -